Citation Nr: 0208101	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  96-42 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to an increased evaluation for traumatic 
arthritis of the right ring finger, currently rated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  

This appeal arises from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for a bilateral knee disorder.  Also on appeal is an August 
2000 rating decision which denied an increased rating for 
traumatic arthritis of the right ring finger.  


FINDINGS OF FACT

1.  In August 1954 while in service the veteran fell and 
lacerated his right knee.  

2.  The veteran currently has mild degenerative changes in 
the right knee.  

3.  In September 1998 a VA physician stated the current right 
knee disorder was related to the veteran's time in service.  

4.  The service medical records do not include any references 
to a left knee injury in service, the first medical evidence 
of any left knee disorder appears many years after service 
separation and there is no competent medical evidence linking 
the present mild degenerative joint disease of the left knee 
to service.  

5.  The veteran's residuals of trauma to the right ring 
finger have resulted in fusion of the proximal and middle 
phalanx.  Motion of the right ring finger is possible to 
within 2 inches of the median transverse fold of the palm.  
There is favorable ankylosis of the proximal interphalangeal 
and distal interphalangeal joints of the right ring finger.  
The veteran has 90 degrees of flexion and 0 degrees of 
extension of the right ring finger metacarpophalangeal joint.  
X-rays demonstrate degenerative joint disease of the 
interphalangeal joint.  


CONCLUSIONS OF LAW

1.  Service connection is warranted for a right knee 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, (West 
1991); 38 C.F.R. § 3.303 (2001).  

2.  Service connection is not warranted for a left knee 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, (West 
1991); 38 C.F.R. § 3.303 (2001).  

3.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right ring finger have not 
been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1155 (West 
1991); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5010, 5155, 
5227 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters.  During the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.  
This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the Statement and Supplemental 
Statements of the Case and letters issued by the RO.  There 
is no indication of any additional relevant evidence that has 
not been obtained.  No further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Factual Background.  Service induction examination in October 
1952 revealed the lower extremities were normal.  September 
1954 service medical records reveal the veteran had hurt his 
kneecap 10 days previously.  It was sutured.  Examination 
revealed no fluid or crepitation.  An ace bandage and aspirin 
were prescribed.  The veteran returned for follow up in one 
week and he was told to continue with the Ace bandage and use 
sodium salicylate.  Five days latter methyl salicylate and 
heat treatment were ordered.  Two days later he was told to 
continue heat treatment.  

A December 1954 Medical Board Proceeding report reveals the 
veteran fractured the base middle phalanx of the right ring 
finger.  There was a chip fracture with no artery or nerve 
involvement.  While playing softball in October 1954 the 
veteran suffered a subluxation of the right ring finger, 
proximal interphalangeal joint.  The report included a 
diagnosis of arthritis due to trauma of the proximal 
interphalangeal joint of the right ring finger.  There was 
fibrous ankylosis of the proximal interphalangeal (PIP) joint 
of the ring finger of the right hand.  The record noted the 
veteran was right handed.  In November 1954 the veteran was 
hospitalized and an open reduction of the dislocation was 
performed.  A small superficial pressure necrosis developed 
on the ulnar side of the finger incision.  The veteran's 
residual disabilities included arthritis with pain.  

The clinical records of the November 1954 hospitalization 
noted the veteran fell on his right knee and lacerated the 
knee.  There was no fracture or dislocation.  In November 
1954 he had no knee problems.  

The service separation examination in December 1954 revealed 
no abnormalities of the lower extremities.  There was no 
motion of the second IP joint following the November 1954 
surgery on the right ring finger.  

In January 1955 the veteran filed a claim for service 
connection for the residuals of the injury to the right ring 
finger.  A VA examination of the veteran was performed in 
February 1955.  The veteran wrote on the examination cover 
sheet that he was employed at Westinghouse Lamp division as a 
machinist.  He complained he had no grip in the right hand.  
An orthopedic examination of the hand was conducted.  The 
veteran stated he was completely unable to bend his right 
index finger at the joint that was operated on.  He stated 
the grip in that hand was poor as a result of his inability 
to flex it.  He had occasional pain through the proximal 
interphalangeal joint just at the level of the mid portion of 
the scar.  

Examination of the right hand revealed an operative scar 
approximately four and one half inches long over the lateral 
surface of the right ring finger.  The mid portion of this 
scar was over the PIP joint.  The scar was well healed, 
nontender with a slight tendency to keloid formation in the 
center part of the scar.  It was non-tender to touch and 
showed no unusual indentation.  There was a complete loss of 
motion of the PIP joint of the right finger.  Motion of the 
metacarpophalangeal joint was carried through a normal range 
as was the distal interphalangeal joint.  On gripping the 
veteran was unable to bring the tip of the right ring finger 
closer than two inches to the palm.  It caused moderate 
weakness of grip of the right hand.  X-rays of the right ring 
finger revealed small areas of cystic decalcification 
adjacent to the articular surfaces of the phalanges with soft 
tissue characteristics suggesting an early rheumatoid 
arthritis.  

In February 1955 service connection was granted for traumatic 
arthritis of the right hand.  A ten percent rating was 
assigned.  

The veteran filed an increased rating for a right knee 
disorder in February 1982.  The veteran had recently 
undergone surgery for the right knee at the VA Medical Center 
in Dallas in February 1982.  February 1982 VA records reveal 
the veteran underwent an arthroscopy with peripheral 
meniscectomy of the right medial meniscus.  In April 1982 the 
RO informed the veteran service connection was not in effect 
for a right knee disorder.  

In August 1984 the veteran underwent a surgical procedure to 
relieve the trigger deformity of the right index finger.  The 
veteran had a PIP arthrodesis of five degrees of flexion.  He 
had developed blocking symptoms when grabbing a wrench or 
tools.  

The RO denied an increased rating and entitlement to 
Paragraph 30 benefits in a November 1984 rating.  

The veteran filed a claim for service connection for a 
bilateral knee disorder in June 1996.  He reported receiving 
treatment at the VA Medical Centers in Dallas and Bonham 
since the late 1970's.  

The RO requested the veteran's medical records from the 
Bonham VA Medical Center in July 1996.  

In August 1996 the RO received the veteran's records of 
treatment from the Dallas VA Medical Center.  Included were 
records from December 1994 to June 1996.  The records noted 
treatment for right knee pain and the diagnosis of a Baker's 
cyst of the right knee.  December 1994 records included 
complaints of pain in the right fourth finger.  The RO denied 
the claim for service connection for a right knee injury and 
found the claim for service connection for a left knee 
disorder not well grounded.  

The veteran filed a notice of disagreement with the August 
1996 rating decision in September 1996.  The veteran asserted 
that while in boot camp both knees had swelled up.  He went 
to sick bay.  He had had trouble with them since service.  He 
requested that the RO obtain his records from the Dallas and 
Bonham VA Medical Centers beginning in 1955.  The RO issued 
the veteran a statement of the case in September 1996.  A 
September 1996 Deferred Rating decision sheet reveals the RO 
requested the veteran's records from the VA Medical Centers 
in Dallas and Bonham beginning in 1955.  The veteran 
submitted his substantive appeal in September 1996.  On his 
VA Form 1-9 he wrote that during boot camp both knees would 
swell up after activities such as running, marching, etc.  In 
Japan in 1953 or 1954 he jabbed a hole in his right knee.  He 
had been treated in the late 1970's at Bonham and Dallas VA.  
He requested a hearing before a hearing officer at the RO.  

The veteran submitted a statement from Dr. P, D.C., in 
January 1997.  He stated that AP views of the veteran's knees 
revealed bilateral rotational malpositioning of the femurs 
which would cause aggravation and pain in both knees if he 
were to be on them and use them extensively, as he was during 
boot camp.  Also, the only related trauma history was from 
marching, exercise in boot camp, and when he fell on them in 
1953 or 1954 while doing advanced training in the Army.  

In October 1996 the Dallas VA Medical Center sent additional 
medical records to the RO.  They indicated they were unable 
to locate records from 1955.  They included treatment for the 
right knee and duplicates of VA records already in the claims 
folder.  

The veteran testified at a hearing in January 1997 before a 
Hearing Officer at the RO .  In his testimony the veteran 
reiterated he injured his right knee in service and had 
swollen and painful knees while in boot camp.  He had no post 
service knee injuries.  After service he first sought 
treatment at the VA in the mid-to-later 1970's.  

A VA examination of the knees was conducted in February 1997.  
The veteran told the VA examiner he had a mild problem with 
his knees prior to entering the service.  After examining the 
veteran and taking X-rays the VA physician diagnosed 
degenerative changes involving the right knee.  X-rays 
revealed degenerative spurs of the right knee, the knees were 
otherwise unremarkable.  

A supplemental statement of the case was issued to the 
veteran in March 1997.  The Hearing Officer continued to deny 
the claim for service connection for a left knee disability 
on the basis that no left knee disability was shown in 
service and there was no evidence of a current left knee 
disability.  Service connection was denied for a right knee 
disability because the evidence did not establish the injury 
in service caused a chronic disability and there was no 
evidence of arthritis during the initial post service year.  

The veteran submitted a statement from his brother in May 
1997.  His brother indicated he remembered the veteran 
writing letters home that reported having swelling of both 
knees during boot camp.  

The veteran also wrote a letter to the RO in May 1997 
recounting his injury in service.  He enclosed photographs of 
himself out in the field while in service.  

September 1997 VA records reveal the veteran requested 
treatment for a possible break of the third finger of the 
right hand.  He had injured his fingers while working with 
pliers.  No new fracture was noted.  He had a frozen joint 
and pain medications.  X-rays of the hand revealed 
degenerative joint disease involving the interphalangeal 
joints.  There was fusion of the proximal and middle phalanx 
of the ring finger.  

A September 1997 Deferred Rating Sheet instructed that an 
additional request should be made to the VA Medical Centers 
in Dallas and Bonham for retired or archived records from 
1955.  In addition they were to ask the veteran for his 
employment examination of January 1955 from Westinghouse Lamp 
Division.  In October 1997 the veteran responded.  He wrote 
that he had contacted the physician and the Westinghouse Lamp 
Division and neither the physician or the division had 
records dating back to 1955.  

A VA examination of the veteran was conducted in November 
1997.  X-rays showed mild bilateral degenerative joint 
disease changes of the knees.  The diagnosis was history of 
trauma to both knees with good motion, but swelling and pain, 
probably degenerative arthritis bilaterally.  

In December 1997 the VA Medical Center in Dallas faxed the RO 
that they were unable to locate the records from 1955.  

The RO received copies of the veteran's treatment records 
from the Bonham division in April 1998.  The treatment 
records were dated in 1997.  

VA records from Bonham dated in May 1998 include a request 
for an orthopedic consult to evaluate his deformed ring 
finger.  A May 1998 X-ray of the right hand revealed 
degenerative change involving the interphalangeal joints.  
There was fusion across the proximal interphalangeal joint of 
the ring finger.  

In September 1998 the VA physician who conducted the November 
1997 examination wrote the following opinion.  It is more 
likely that the current knee disability including the 
meniscectomy of the right knee is related to the patient's 
time in the service.  He had injured his knee prior to 
service, but in the opinion of this examiner the condition is 
definitely related to the patient's time in the service.  

In March 2000 the veteran requested the RO reconsider his 
claims.  He enclosed medical records.  He had gone to the 
emergency room for treatment of a right hand injury caused by 
the limited use of his right hand.  

The RO denied an increased rating for traumatic arthritis of 
the right hand in an August 2000 rating decision.  The RO 
also considered the application of an extraschedular rating.  
In response the veteran submitted a Statement in Support of 
Claim in March 2001.  He asserted he suffered chronic pain 
with his condition.  The normal use of his finger was nil.  
He could not bend or straighten it out.  The pain was 
unbearable.  He requested a VA examination.  

A VA examination was performed in July 2001.  The veteran 
reported that since service had had some pain in the fourth 
finger of the right hand.  It interfered with some motions of 
his hand, because of the permanent flexion of the finger.  He 
took Tylenol for pain.  Examination of the right hand 
revealed a two centimeter scar in the distal crease over the 
flexor tendon of the right fourth finger.  The right fourth 
finger had a fused flexion deformity of 40 degrees at the PIP 
and 30 degrees of flexion at the DIP.  They were fixed.  He 
had 90 degrees of flexion and 0 degrees of extension at the 
metacarpal phalangeal joint.  There was no tenderness or 
redness.  There was no pain on any of the motions.  
Degenerative arthritis of the right and left knee was also 
diagnosed.  

The veteran wrote the RO in September 2001.  He enclosed a 
letter from the Bonham VA.  They wrote the veteran they had 
no records at the Bonham VA.  They had requested old records 
from the 1970's and 1977 from the National Archives and 
Records Administration in Pittsfield, Massachusetts, which 
was not able to locate any records.  They requested the 
records twice in September 1996.  

The veteran was issued a statement of the case in April 2002 
as to the issue of an increased rating for his traumatic 
arthritis of the right ring finger.  It included the new 
regulations outlining the duties under the VCAA.  The veteran 
submitted his substantive appeal in April 2002.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.")  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X-
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The 
definition of major and minor joints is set out in 38 C.F.R. 
§ 4.45 (2001).  The multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.  

Ankylosis of any other finger, than the thumb, index finger, 
or middle finger for both the major and minor hand is rated 
as noncompensably disabling.  38 C.F.R. § 4.71a (2001).  The 
Note which follows states that extremely unfavorable 
ankylosis will be rated as amputation under the diagnostic 
codes 5152 and 5156.  

Amputation of the ring finger of the major hand with 
metacarpal resection (more than one-half the bone lost) is 
rated as 20 percent disabling.  Without metacarpal resection, 
at proximal interphalangeal joint or proximal thereto the 
amputation is rated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5155 (2001).  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68 
(2001).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321.  

Analysis.  The Board has determined the evidence supports the 
grant of service connection for a right knee disorder.  
Service medical records reveal the veteran fell and lacerated 
his right knee in August 1954.  The veteran has testified the 
right knee has bothered him since that time.  There are post 
service records of treatment of a right knee disorder 
beginning in February 1982.  Current VA examinations have 
diagnosed degenerative changes in the right knee.  X-rays 
demonstrate mild degenerative joint disease.  In September 
1998 the VA physician who examined the veteran's right knee 
in November 1997 gave his opinion that the veteran's current 
knee disability including the meniscectomy was related to his 
time in service.  There is no competent medical evidence in 
the claims folder to the contrary.  

As the evidence demonstrates a right knee injury in service, 
a current right knee disorder and a medical opinion 
demonstrating a nexus between the injury in service and the 
current right knee disorder, service connection for a right 
knee disorder is warranted.  38 C.F.R. § 3.303 (2001).  

The veteran has asserted that he injured the left knee is 
service.  He has indicated that marching in service made his 
left knee swell.  The service medical records do not include 
any references to treatment for any left knee problems.  The 
first diagnosis of a left knee disorder appears in the 
November 1997 VA X-ray report which included an impression of 
mild degenerative joint disease of the bilateral knees.  That 
is more than forty years after the veteran's separation from 
the service.  The veteran has linked the current degenerative 
joint disease to his activities in service.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  In September 1998 the 
VA examiner states the "knee" disability is related to the 
injury in service.  He uses the singular not the plural and 
does not state refer to it as the bilateral knee disability.  
The Board has concluded the VA physician was referring to the 
right knee which was injured in service.  In the absence of 
competent medical evidence linking the current mild 
degenerative joint disease of the left knee with service, 
service connection for the left knee disorder is not 
warranted.  

The veteran's traumatic arthritis of the right ring finger is 
currently rated as 10 percent disabling.  The Schedule for 
Rating Disabilities provides that traumatic arthritis is 
rated as degenerative arthritis based on the number of joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5110.  In 
addition a Diagnostic Code is provided for rating ankylosis 
of individual fingers.  38 C.F.R. § 4.71a, Diagnostic Code 
5227.  And with extremely unfavorable ankylosis of individual 
fingers the disability is rated as amputation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5155.  

The United States Court of Appeals for Veterans Claims 
(Court) has instructed the Board to explain in its decisions 
the diagnostic code under which the claim is evaluated, and, 
most importantly, explain any inconsistencies, apparent or 
real, that result when the Board cites a code different from 
that used by the VA at other times in the history of the 
adjudication of the claim, including codes used by the agency 
of original jurisdiction or cited in the Statement of the 
Case.  Shifting diagnostic codes throughout the adjudication 
process, while perhaps harmless with regard to the decision 
reached, may create confusion as to the standards and 
criteria employed in evaluating the claim.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  See Suttman v. 
Brown, 5 Vet. App. 127, 133 (1993) (if two or more diagnostic 
codes are potentially applicable, the Board must provide the 
reasons and bases for selecting a particular diagnostic 
code).

VA examination has noted and X-rays have confirmed the 
veteran had fusion of the PIP and DIP joints of the right 
ring finger.  See 38 C.F.R. § 4.71a, Plate III, Bones of the 
Hand.  Under the heading Multiple fingers: Favorable 
Ankylosis (set out before 38 C.F.R. § 4.71a, Diagnostic Code 
5220), instructions for classifying the severity of ankylosis 
of single digits are outlined based on four combinations of 
ankylosed joints and anklyosis of the thumb  38 C.F.R. 
§ 4.71a.  As the evidence indicates the veteran has range of 
motion of the metacarpophalangeal joint, numbers one and two 
are not applicable.  Number four pertains to the thumb and 
does not apply.  Number three provides that with only one 
joint of a digit ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 centimeters) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  

The only examination report which addresses whether or not 
the veteran is able to bring the right ring finger to within 
two inches of the palm is the January 1955 VA examination 
report.  It noted the veteran was unable to bring the tip 
closer than two inches to the palm.  Based on that 
measurement the veteran would be considered to have favorable 
ankylosis of the right ring finger.  A noncompensable rating 
would be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5227.  

The Board considered whether or not an additional VA 
examination of the veteran to obtain current measurements as 
to his ability to reach his palm with the ring finger were 
necessary.  The Board concluded there would be no benefit to 
the veteran to have him reexamined.  Even if a new 
examination demonstrated he was unable to bring his right 
ring finger to within two inches of the palm, which would be 
considered unfavorable ankylosis, a higher evaluation is not 
provided under Diagnostic Code 5227.  

If extremely unfavorable ankylosis of the joint were 
demonstrated the disability would then be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5155.  Amputation of the 
ring finger of the major hand without metacarpal resection at 
the proximal interphalangeal joint or proximal thereto is 
only rated as 10 percent disabling.  As the evidence 
demonstrates the veteran has range of motion of the 
metacarpophalangeal joint, the ankylosis is only to the level 
of the PIP joint, not the metacarpophalangeal joint.  A grant 
of a higher evaluation to 20 percent based on amputation with 
resection at the metacarpophalangeal joint is not for 
application in this case.  

As a noncompensable rating is for application based on 
ankylosis of the joint, 38 C.F.R. § 4.71a provides that 
arthritis is to be rated based on the number of major and 
minor joints involved.  Involvement of multiple joints of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities are considered groups of minor joints.  They are 
rated on a parity with major joints.  38 C.F.R. § 4.45.  

The veteran's ankylosis of the PIP joint and DIP joint would 
be considered one minor joint group.  As such they do not 
meet the criteria for a 20 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, which requires involvement of 
2 or more major or minor joints, with occasional 
incapacitating exacerbations.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran has asserted he has pain in the 
right ringer finger.  He had sought treatment and VA records 
include complaints of right ringer finger pain.  The Board 
concludes the veteran's complaints of pain are adequately 
contemplated by the current 10 percent evaluation, 
particularly as the veteran's range of motion does not 
otherwise warrant a compensable evaluation under appropriate 
Diagnostic Codes.  

The Board also considered rating the scar of the right ring 
finger.  The July 2001 VA examination noted no tenderness or 
redness.  A compensable rating based on 38 C.F.R. § 4.118, 
Diagnostic Code 7804 is not warranted.  

The Board considered whether or not an evaluation in excess 
of 10 percent is for application.  In Moyers v. Derwinski, 
2 Vet. App. 289 (1992) the Court noted the amputation rule 
states in part that the combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed.  
38 C.F.R. § 4.68.  Even though a schedular evaluation in 
excess of the amputation rule would be prohibited if the 
evidence demonstrated the veteran's case was exceptional the 
Board should have considered the application of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's traumatic arthritis of the right ring 
finger has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned schedular 
evaluation), has necessitated recent frequent periods of 
hospitalization, or is attended by other such factors as 
would render impracticable the application of the regular 
schedular rating standards.  

An increased rating for traumatic arthritis of the right ring 
finger is not warranted.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a left knee disorder and the claim of an 
increased evaluation for traumatic arthritis of the right 
ring finger.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).
ORDER

Service connection for a right knee disorder is granted.  

Service connection for a left knee disorder is denied.  

An evaluation in excess of 10 percent for traumatic arthritis 
of the right ring finger is denied.  



		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

